Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 28, 2016

The Court of Appeals hereby passes the following order:

A17A0543. G&D CONSTRUCTION GROUP, INC. et al. v. AUTO-OWNERS
    INSURANCE COMPANY.

      In July 2016, we transferred Case No. A16A1947 to the Supreme Court
because the appellants had designated that Court in their notice of appeal. The
Supreme Court then transferred the case back to us on the ground that no basis for its
jurisdiction appeared in the record. Upon return of the case to this Court, it was
inadvertently docketed as a new appeal under Case No. A17A0543. After that error
was discovered, Case No. A16A1947 was reinstated by order dated November 3,
2016. Accordingly, Case No. A17A0543 is hereby DISMISSED as superfluous. The
parties are DIRECTED to submit all future filings in this appeal under Case No.
A16A1947.

                                       Court of Appeals of the State of Georgia
                                                                            11/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.